Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-11 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Previously presented rejection of claims 1, 3-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is maintained. 
Amendments to claims address part of the issues (relating to Li2CO3) previously  presented.  The affidavit reiterates, repeatedly acknowledged by the Examiner (see interview summaries reprinted in the previous action) known aspects of ‘acid-base purification’.  Vogel document attached to the declaration relates to this fundamental organic process of isolating/separating acids from non-acidic components, but is insufficient for separating one acid from other acid(s).   

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Again, as amended, the base aq.Li2CO3, can extract whatever acids (plural) present in the step (b)  from the step (a) extract.  Previous action specifically points out that the recited method cannot separate acids.  The target of the claimed method is purifying a (single) cannabinoid acid, see the arrow above and line 4 of previous action page 3. Because the extract contains many acids (see page 265 column A, second paragraph of Atakan,Therapeutic Advances in Psychopharmacology, (2012) 2(6) 241–254 and Andre, Front. Plant Sci., 04 2016, 1-17, section under Phytocannabinoids) the recited method (subsequent to neutralization, see affidavit, section 6) is anticipated to provide a mixture of acids (plural).  How one acid (singular) is separated/isolated from the mixture of acids is an essential step as per instant base claim limitation.  This is not present in the base claim or dependent claims.    

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571)272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625